Mr. Justice Williams
delivered the opinion of the Court.
This cause, standing on appeal to this court, will, on motion, be transferred to the docket of.the court of civil appeals. While the act creating the probate court of Shelby county (Acts of 1870, ch. 86; Shannon’s Code, sec. 387) provided that “from said court an appeal shall lie directly to the supreme court of this State, and to no other court,” yet the latter act (Acts 1907, ch. 82), which regulates appeals to the court of civil appeals, and in so far to this court, had the effect of providing that such appeals from the probate court, that formerly lay to this court, should lie to the court of civil appeals, when the amount involved is not in excess of $1,000, which is the- case on this appeal
The statute, providing that an appeal shall lie “to no other court” than the supreme court, had it been passed subsequent to the act creating the court of civil appeals, might have availed to give this court jurisdiction ; but it is clear that such later enactment touching the jurisdiction of the court of civil appeals fixed the primary jurisdiction, in cases formerly properly appeal-able to this- court, with the court of civil appeals, notwithstanding the last-quoted elapse.
*664It will be for determination by that court, after transfer (subject, of course, to review by tbis court), whether the appeal in this cause was properly one to be prayed from the decree of the probate court to the circuit court of Shelby county, rather than to that court — a question sought now to be raised before us, but one that we cannot pass upon for lack of jurisdiction.